 1   JASON G. REVZIN
     Nevada Bar No. 8629
 2   LEWIS BRISBOIS BISGAARD & SMITH LLP
 3   6385 S. Rainbow Blvd., Suite 600
     Las Vegas, Nevada 89118
 4   Telephone: (702) 893-3383
     Facsimile: (702) 893-3789
 5   jason.revzin@lewisbrisbois.com
     Counsel for Trans Union LLC
 6

 7

 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                                   FOR THE DISTRICT OF NEVADA
10
      KATHRYN. EILER,                                 Case No. 2:18-cv-1830-GMN-VCF
11
                             Plaintiff,
12                                                    JOINT STIPULATION AND ORDER
      v.                                              EXTENDING DEFENDANT TRANS
13    NOVATION CREDIT UNION,                          UNION LLC’S TIME TO FILE AN
                                                      ANSWER OR OTHERWISE RESPOND
      LEXISNEXIS RISK SOLUTIONS, INC.,                TO PLAINTIFF’S COMPLAINT (FIRST
14
      EQUIFAX INFORMATION SERVICES                    REQUEST)
15    LLC, EXPERIAN INFORMATION
      SOLUTIONS, INC. and TRANSUNION,
16    LLC,

17                           Defendant.

18            Plaintiff Kathryn Eiler (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by
19   and through their respective counsel, file this Joint Stipulation Extending Defendant Trans
20   Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
21            On September 20, 2018, Plaintiff filed her Complaint. The current deadline for Trans
22   Union to answer or otherwise respond to Plaintiff’s Complaint is October 30, 2018. Trans Union
23   needs additional time to locate and assemble the documents relating to Plaintiff’s claims and
24   Trans Union’s counsel will need additional time to review the documents and respond to the
25   allegations in Plaintiff’s Complaint.
26

27
28

     4825-1180-7097.1                                                                              1
     3213313.1
 1            Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 2   otherwise respond to Plaintiff’s Complaint up to and including November 20, 2018. This is the

 3   first stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint.

 4   Dated this 30th day of October, 2018
                                                   LEWIS BRISBOIS BISGAARD & SMITH LLP
 5

 6                                                 /s/ Jason G. Revzin
                                                   Jason G. Revzin
 7                                                 Nevada Bar No. 8629
                                                   6385 S. Rainbow Blvd, Suite 600
 8                                                 Las Vegas, Nevada 89118
                                                   Telephone: (702) 893-3383
 9
                                                   Facsimile: (702) 893-3789
10                                                 Jason.Revzin@lewisbrisbois.com
                                                   Counsel for Trans Union LLC
11
                                                   HAINES & KRIEGER, LLC and KAZEROUNI
12                                                 LAW GROUP, APC
13
                                                   /s/ Michael Kind
14                                                 Michael Kind
                                                   Kazerouni Law Group, APC
15                                                 6069 South Fort Apache Rd, Suite 100
                                                   Las Vegas, NV 89148
16                                                 (800) 400-6808
17                                                 Facsimile: (800) 520-5523
                                                   mkind@kazlg.com
18                                                 and
                                                   David H. Krieger, Nevada Bar No. 9086
19                                                 8985 S. Eastern Ave, Suite 350
                                                   Henderson, NV 89123
20                                                 Telephone: (702) 880-5554
21                                                 Facsimile: (702) 383-5518
                                                   dkrieger@hainesandkrieger.com
22                                                 Counsel for Plaintiff

23                                                ORDER

24            The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
     otherwise respond is so ORDERED AND ADJUDGED.
25
            Dated this ______        October
                        30th day of ______________________, 2018.
26

27                                                     UNITED STATES MAGISTRATE JUDGE
28

     4825-1180-7097.1                                                                               2
     3213313.1
